DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/03/2022 has been entered.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement filed 05/03/2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. No copy of the European document cited in the IDS has been provided.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

This application is in condition for allowance except for the following formal matters: 
Claim Objections
Claims 1-15 are objected to because of the following informalities:  
Regarding claim 1, insert “capacitive planar” before “information carrier (1)” (see lines 3, 4 and 14, respectively).
Regarding claim 1, substitute “its back side (9)” with -- the back side (9) of the capacitive planar information carrier (1) -- (see line 14).
Regarding claim 2, insert “capacitive planar” before “information carrier (1)” (see line 1).
Regarding claim 3, insert “capacitive planar” before “information carrier (1)” (see line 1).
Regarding claim 4, insert “capacitive planar” before “information carrier (1)” (see line 1).
Regarding claim 5, insert “capacitive planar” before “information carrier (1)” (see line 1).
Regarding claim 6, insert “capacitive planar” before “information carrier (1)” (see line 1).
Regarding claim 7, insert “capacitive planar” before “information carrier (1)” (see line 1).
Regarding claim 8, insert “capacitive planar” before “information carrier (1)” (see line 1).
Regarding claim 8, substitute “the group” with -- a group -- (see line 3).
Regarding claim 9, insert “capacitive planar” before “information carrier (1)” (see line 1).
Regarding claim 10, insert “capacitive planar” before “information carrier (1)” (see line 1).
Regarding claim 11, insert “capacitive planar” before “information carrier (1)” (see line 1).
Regarding claim 12, insert “capacitive planar” before “information carrier (1)” (see lines 1, 3 and 4, respectively).
Regarding claim 13, insert “capacitive planar” before “information carrier (1)” (see line 1).
Regarding claim 14, insert “capacitive planar” before “information carrier (1)” (see line 1).
Regarding claim 15, substitute “an information carrier (1)” with -- the capacitive planar information carrier (1) -- (see line 1).
Regarding claim 15, insert “capacitive planar” before “information carrier (1)” (see steps c and d, respectively).
Appropriate correction is required.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Allowable Subject Matter
Claims 1-15 are allowable over the prior art of record.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record, taken alone or in combination, fail to teach or fairly suggest, in conjunction with other limitations in the claims, wherein the electrically conductive pattern and the first, second and third electrically conductive area are formed from at least one sub-area respectively characterized in that, information is encoded by characteristic features of the first electrically conductive area, the information being copied to the electrically conductive pattern by a congruent or substantially congruent arrangement of the electrically conductive pattern and the first electrically conductive area, wherein at least one sub-area of the first electrically conductive area and at least one sub-area of the electrically conductive pattern are galvanically connected by at least one via comprising a bore hole, wherein the information is detectable by a capacitive touch screen, if the capacitive planar information carrier faces the touch screen with the back side of the capacitive planar information carrier.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Croizer (WO 2011/154524) discloses a capacitive information carrier.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to APRIL ALICIA TAYLOR whose telephone number is (571)272-2403. The examiner can normally be reached Monday, Tuesday, and Thursday between 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 572-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/APRIL A TAYLOR/Examiner, Art Unit 2887     

/THIEN M LE/Primary Examiner, Art Unit 2887